Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 1 of 6 PageID #: 1572



                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 Edward Butowsky,

       Plaintiff,

 v.                                                             Case No. 4:19-cv-00180-ALM-kpj

 Michael Gottlieb, et al.,

       Defendants


                                          MOTION TO STRIKE

           NOW COMES Edward Butowsky, the Plaintiff, moving the Court to strike the

 July 11, 2019 OPPOSITION            TO   PLAINTIFF'S MOTION        FOR   EXTENSION      OF   TIME   TO   FILE

 RESPONSE BRIEF (“OPPOSITION”)(Doc. No. 60) filed by Defendants Michael Gottlieb,

 Meryl Governski, and Boies Schiller & Flexner LLP:

                                           Factual Background

           The Defendants' OPPOSITION suggested that Plaintiff's Counsel was lying when he

 informed the Court that he accidentally missed a filing deadline. 1 In 16 years of litigation

 practice, the undersigned had never seen attorneys so casually impugn their opposing

 counsel as a liar. In a teleconference with Paul Skiermont on July 18, 2019, Plaintiff's

 Counsel asked Mr. Skiermont pointblank what he thought Plaintiff's Counsel was lying

 about: did he think Plaintiff's Counsel intentionally missed the deadline and was lying

 about whether it was an accident? Mr. Skiermont could not even answer the question,

 1 To resolve any lingering confusion, the undersigned declares under penalty of perjury under the laws
      of the United States that his factual representations in the July 10, 2019 motion for extension of time
      (Doc. No. 58) are true and correct, as witnessed by his electronic signature below.

                                                      -1-
Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 2 of 6 PageID #: 1573



 and the undersigned defies him to come up with a plausible answer.

         Mr. Skiermont and his colleague, Christopher M. Hodge, apparently had other

 reasons for making the baseless allegation. On June 21, 2019, they served a frivolous

 Rule 11 motion for sanctions that expounded on Counsel's disciplinary history, but of

 course they had to wait 30 days before filing it. 2 In the OPPOSITION, however, they found

 an earlier opportunity to put the non-issue before the Court. It seems that they have been

 itching to interject Counsel's disciplinary history into this case, even though it has nothing

 to do with this case, in hopes of prejudicing the Court against Plaintiff's Counsel and

 ultimately against the Plaintiff himself. Unfortunately, their stunt may have already

 served its intended purpose. Plaintiff's Counsel was debating whether to respond to the

 OPPOSITION at all, but any doubt was resolved by the Court's July 17, 2019 ORDER, which

 seems to have assumed the worst about the undersigned. For fear that the well has been

 poisoned, Plaintiff's Counsel has no choice but to address the issue, at least briefly.

         The OPPOSITION filed by Mr. Skiermont and Mr. Hodge references a sanctions

 order from Robertson v. Cartinhour, 883 F. Supp. 2d 121, 123, 128 (D.D.C. 2012),

 wherein U.S. District Judge Ellen S. Huvelle made all kinds of nasty allegations against

 the undersigned, but it fails to tell the rest of the story. The undersigned actually

 encouraged the State Bar of Texas to file disciplinary charges against him so he could

 start issuing subpoenas and get to the bottom of what happened in Judge Huvelle's

 courtroom. He has attached as Exhibit 1 a January 7, 2015 letter to the Federal Bureau of

 2   As witnessed by his electronic signature below, the undersigned declares under penalty of
     perjury under the laws of the United States that (1) his factual representations in this motion
     are true and correct, and (2) the exhibits to his motion are true and correct copies of the
     documents that he represents them to be.

                                                  -2-
Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 3 of 6 PageID #: 1574



 Investigation outlining criminal misconduct (e.g., fabricating and tampering with

 evidence) in Judge Huvelle's courtroom that she covered up, even as she was secretly

 communicating ex parte with the undersigned's opposing counsel.                    After Plaintiff's

 Counsel presented conclusive evidence that Judge Huvelle covered up a fraud on her own

 court (as well as circumstantial evidence that she aided and abetted the fraud), the State

 Bar of Texas dismissed all charges related to Judge Huvelle's sanctions order. Compare

 ORIGINAL DISCIPLINARY PETITION (Exhibit 2), SETTLEMENT AGREEMENT (Exhibit 3), and

 SECOND AMENDED DISCIPLINARY PETITION (Exhibit 4). The undersigned sued the lawyers

 who corruptly colluded with Judge Huvelle, and that case is currently pending before the

 New York Supreme Court's Second Appellate Department. All of the other sanctions

 referenced in Judge Huvelle's order were the direct result of the fraud on the court

 perpetrated by those lawyers.3

         Yes, there are sanctions from other cases, and Plaintiff's Counsel can address them

 in detail if the Court wishes. In one of those cases, U.S. District Judge Walter S. Smith,

 Jr. of Waco sanctioned the undersigned and his clients for allegedly filing a frivolous

 lawsuit. Plaintiff's Counsel encouraged the State Bar of Texas to file disciplinary charges

 (along with the charges arising from the Robertson case) so he could prove that the

 claims were not frivolous. Plaintiff's Counsel then used subpoena power from the

 disciplinary case to prove that the lawsuit in Judge Smith's court was not frivolous, and

 that the defendants in that case had, in fact, stolen more than $1 million in mineral



 3   Plaintiff's Counsel is writing a book, Liars and Horse Thieves, that will discuss in great detail
     all of the improprieties in the Robertson litigation.

                                                  -3-
Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 4 of 6 PageID #: 1575



 royalties.4 After Plaintiff's Counsel obtained that proof, the Texas Bar dropped the

 disciplinary charge. As a direct result of discovery in the disciplinary case, U.S. Judge

 Smith and a colleague were forced from the federal bench in disgrace. See Guillermo

 Contreras, “Suspended for sexual misconduct, retiring federal judge to get paid for life,”

 San Antonio Express News, September 20, 2016 (https://www.expressnews.com/news/

 local/article/Suspended-for-sexual-misconduct-retiring-federal-9235096.php). The

 undersigned has taken on other difficult and high-profile public corruption matters –

 often pro bono – and these have resulted in felony indictments of a district attorney and

 the Texas Attorney General. See Dave Lieber, “Meet the craziest but bravest lawyer who

 took on Ken Paxton, federal judges,” Dallas Morning News, February 16, 2017

 (https://www.dallasnews.com/news/watchdog/2017/02/16/watchdog-meet-bravest-texas-

 lawyer-ty-clevenger).

         Rather than address such extraneous issues, Plaintiff's Counsel would very much

 prefer to focus on representing his client. The Plaintiff is entitled to zealous advocacy,

 and that is hard to accomplish when Plaintiff's Counsel is having to defend himself from

 personal attacks.

                                        Legal Argument

         As indicated above, sanctions orders from other cases have absolutely nothing to

 do with the case before the Court. Instead, Mr. Skiermont and Mr. Hodge were trying to

 create a distraction, and it seems they may have succeeded. They have multiplied

 proceedings by forcing Plaintiff's Counsel to waste significant amounts of time defending

 4   Judge Smith had dismissed the case on the pleadings, and he neglected to mention that he
     was personal friends with one of the non-party co-conspirators named in the lawsuit.

                                               -4-
Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 5 of 6 PageID #: 1576



 his integrity, see 28 U.S.C. § 1927, and they have violated the professional rules. “In

 representing a client, a lawyer shall not use means that have no substantial purpose other

 than to embarrass, delay, or burden a third person...” Rule 4.04(a), Texas Disciplinary

 Rules of Professional Conduct. For those reasons, the OPPOSITION should be stricken

 from the docket.

                                        Conclusion

       This motion should be granted, and the OPPOSITION filed by Defendants Michael

 Gottlieb, Meryl Governski, and Boies Schiller & Flexner LLP should be stricken from

 the docket.

                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Attorney for Plaintiff Edward Butowsky




                                            -5-
Case 4:19-cv-00180-ALM-KPJ Document 87 Filed 07/23/19 Page 6 of 6 PageID #: 1577



                             CERTIFICATE OF SERVICE

        I certify that I conferred with Paul Skiermont by telephone on July 18, 2019, and
 he indicated that his clients would oppose this motion.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                             CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed electronically with the Court's ECF
 system on July 23, 2019, which should result in automatic notification to all counsel of
 record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -6-
